Citation Nr: 1803280	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-15 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) in Nashville, Tennessee. 

The Board notes that the Veteran timely appealed this rating decision by submitting a November 2012 Notice of Disagreement (NOD).  A statement of the case was issued in March 2014, and the Veteran substantiated his appeal by submitting a timely April 2014 VA Form 9.  Thereafter, the RO treated a November 2014 statement as a claim to reopen the claims, and in a May 2015 rating decision, declined to reopen the Veteran's claims for service connection for cervical spine and right shoulder disabilities.  However, service connection claims for those disabilities were already in appellate status and the proper adjudication of the claims is on a denovo basis.   

A January 2016 rating decision continued the denial of service connection for bilateral hearing loss, but granted service connection for tinnitus.  The Board notes that the grant of service connection for tinnitus is considered a full grant of the benefits sought on appeal, and therefore is no longer in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012). 

The issues of entitlement to service connection for cervical spine and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Puretone auditory thresholds do not meet the criteria to establish that the Veteran has a current bilateral hearing loss disability for VA compensation purposes. 


CONCLUSION OF LAW

The criteria to establish service connection for bilateral hearing loss are not met. 
38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's representative asserted in a January 2017 informal hearing presentations (IHP) that the hearing loss examinations the Veteran underwent were "conducted in the sterile quiet of an audiology booth and does not reflect the severity of his condition in the aspect of normal, daily life."  However, the Court of Appeals for Veterans Claims (Court) has upheld VA's policy of conducting audiometric testing in a sound-controlled room, which is designed to obtain the necessary information for the full and accurate application of the hearing loss rating schedule.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Moreover, the Court recognized in Doucette v. Shulkin, 28 Vet. App. 366 (2017) that VA's audiometric tests are specifically designed to measure the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment; thus, the Veteran's difficulty hearing or understanding speech or other sounds in various contexts was sufficiently measured during the Veteran's August 2011 and January 2016 VA audiology examinations.


Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Service Connection - Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).
Analysis

The Veteran's asserts that he has hearing loss, which he attributes to acoustic trauma sustained during active service. 

After review of the lay and medical evidence of record, the Board finds that the Veteran sustained acoustic trauma during active service, because exposure to loud noise is consistent with the circumstances, conditions, or hardships of the Veteran's service. 

However, the Board finds that the weight of the evidence shows that the Veteran does not have a current right or left hearing loss "disability" as defined by the VA regulatory criteria at 38 C.F.R. § 3.385.  

At the August 2011 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
24
20
25
25
25
LEFT
21
20
20
25
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 98 percent in the left ear.  The examiner concluded that the Veteran had normal hearing, bilaterally. 

Later, at a January 2016 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
26
25
30
25
25
LEFT
26
25
25
30
25

Speech audiometry revealed speech recognition ability of 98 percent in the right ear, and 100 percent in the left ear. 

The above-noted audiometric results do not demonstrate that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or that speech recognition scores using the Maryland CNC Test are less than 94 percent.  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44   (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim). 

A hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to diagnose a hearing loss disability because such diagnosis requires specific medical knowledge and training in audiology and must be supported by objective clinical findings and audiometric testing.   The Board recognizes that the Veteran has hearing difficulty, but such does not rise to the level of a hearing loss disability for VA purposes.
 
Because a bilateral hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. § 3.385 is not demonstrated in this case, disability benefits are not warranted for bilateral hearing loss.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for bilateral hearing loss and the benefit-of-the-doubt doctrine is therefore not applicable. 
ORDER

Service connection for bilateral hearing loss is denied.


REMAND

A remand is necessary to afford the Veteran VA compensation examinations for claimed cervical spine and right shoulder disabilities.  

The Board notes that the Veteran was never provided with VA examinations in connection with these claims.  It is undisputable that the Veteran has currently diagnosed disabilities of degenerative joint disease of the cervical spine and right shoulder arthritis.  The RO previously denied the claim indicating that these disabilities were not diagnosed until 25 years after discharge from active duty, and the fact that the Veteran's STRs are silent to any complaints, treatments, or diagnoses of these disabilities.  Nevertheless, the Board notes that in his November 2012 NOD, the Veteran indicated that he injured his shoulder and neck during a training exercise when he was in armored personnel carrier and fell into a tank hole, which slammed his right shoulder into the equipment he was carrying.  Additionally, in his VA Form 9, the Veteran indicated that as a medic in service he personally entered information about these injuries to his service treatment records, and was not sure why those entries are missing.  In this regard, the Board notes that the Veteran is competent to report that he injured his neck and right shoulder during service.     

Given the evidence of current disabilities and the competent reports of inservice injury, VA examinations are necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Obtain and associate with the claims file and outstanding VA medical treatment notes. 

2.  Contact the Veteran and provide him with an opportunity to identify and submit any outstanding private treatment notes related to his cervical spine and right shoulder disabilities.  

3.  Then, provide the Veteran with an appropriate VA examination in connection with his cervical spine and right shoulder claims on appeal.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

Following a review of the claims file and physical examination of the Veteran, the examiner is asked to respond to the following: 

Provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current cervical spine AND right shoulder disabilities are related to his active duty service.   

In doing so, please address the Veteran's competent assertion that he fell in a tank hole while carrying equipment during a training exercise. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

4.  After completing any other development that may be warranted, readjudicate the service connection claims for right shoulder and cervical spine disabilities on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


